Citation Nr: 0330544	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 (West 2002) based on 
the veteran's death having resulted from medical treatment 
at a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1949, June 1952 to June 1956, and July 1956 to January 
1961.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for 
the cause of the veteran's death.  In a June 1999 rating 
decision the RO denied entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1151 (West 2002).  The appellant, the 
veteran's surviving spouse, appealed that decision also.


REMAND


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In pertinent part, this 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The relevant provisions of the 
VCAA have been codified at 38 U.S.C.A. §§ 5103 and 5103A.

Because of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice provisions contained in the new law.  

The amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  

Under these circumstances, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that she was provided adequate notice 
under the VCAA and the Board is without authority to do so.  

The appellant has submitted additional evidence and argument 
in support of her appeal, most recently in July 2003.  
Through her accredited representative, she has waived 
consideration of such evidence by the agency of original 
jurisdiction.  In any event, this remand will allow the 
agency of original jurisdiction the opportunity to review 
the additionally submitted evidence and readjudicate the 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to Veterans Benefits Administration (VBA) 
for the following development:
1.  VBA must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VBA to provide 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

